ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-140, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), JOHN J. COLLINS of JERSEY CITY, who was admitted to the bar of this State in 2004, should be suspended from the practice of law for a period of three months based on his guilty plea in the Superior Court of New Jersey, to three disorderly persons offenses: two counts of simple assault, in violation of N.J.S.A. 2C:12-1(a), and one count of criminal mischief, in violation of N.J.S.A. 2C:17-3(b)(1), conduct that violates RPC 8.4(b) (committing a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JOHN J. COLLINS is suspended from the practice of law for a period of three months, effective October 21, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC *5158.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.